When two tribunals have concurrent jurisdiction over the same question, and no right of appeal is given, and such question has been examined and heard in one tribunal, the same question will not ordinarily be reexamined by the other. The defendants have been heard in a tribunal of their own selection, and now claim the right of appeal from a decision adverse to them. No such right is given by the statute, and no reason is suggested why they should be heard again here. They are bound by the decision already made, and this court will not revise it. Claggett v. Simes, 25 N.H. 410; Anderson v. Roberts, 18 Johns. 534.
Motion denied.